Title: To James Madison from Elihu H. Bay, [4 November] 1801
From: Bay, Elihu H.
To: Madison, James


[Charleston, 4 November 1801]
… It will readily occur to you Sir that thousands of our fellow Citizens must soon be employed in navigating the Ships and Boats which must ever be used, as the means of transporting these Commodities from one place to another. Now Sir when we take into consideration the climate and Season of the year, when this commerce must be carried on, the Risque to our Citizens must be multiplied in a high degree. It is well known that the western Rivers cannot be conveniently navigated into the Mississippi ’till the breaking up of the Frost in the Spring of the Year. It is then that that Great River begins to rise, and it generally remains up ’till July. The great distance and unavoidable Impediments naturally in the way will always carry over these Commercial Transactions, to so late a period as to leave the great Bulk of those employed in them, at or about New Orleans, in the sickly season of the year: which in that low, flat, unhealthy Southern Climate, is fatal in the extreme, to the strong, robust constitutions of our Western Brethren: hence many of them fall victims to Climate and disease, leaving families and friends at a great distance from them.
The want of proper accomodations for poor and infirm Seamen and Boat men at New Orleans is another very serious Inconvenience, our poorer Class of fellow Citizens are much subjected to, in that place. It is really pitiable to see such numbers of distressed objects, as sometimes present themselves to view, in the sickly months, who have been left to shift for themselves, after their Employers have made their markets. Something like an Hospital Establishment, to be superintended by American Physicians, would go a great way to alleviate the distresses of these useful men. I mention American Physicians, because our People are strongly prejudiced against those of the Spanish Faculty; and generally not understanding the language they derive little or no benefit from them.…
 

   Partial Tr, two copies (DNA: RG 46, President’s Messages, 7A-E2; and DNA: RG 233, President’s Messages, 7A-D1). Headed “Extracts of a letter from E M [sic] Bay Esqr to the Secretary of State, dated at Charleston 4th Nov. 1802 [sic].” Jefferson transmitted the extracts to Congress along with other documents on 24 Feb. 1802 (see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Commerce and Navigation, 1:490–94). On Bay, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:185 n. 7.


   Wagner placed an asterisk here and wrote at the bottom of the page: “*Those of the Western Country.”

